Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Responsive to communications entered 1/14/2021

Claims Cancelled	9,21
 
Claims Pending	1-8,10-20,22   
Claims Under Consideration	1-8,10-20,22  


Priority
This application has a filing date of 06/06/2019 and is a 371 of PCT/NL2017/050820 filed 12/06/2017

Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d) to NETHERLANDS document no. 16202466.5 filed 12/06/2016 and document no. 17189088.2 filed 09/01/2017. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Withdrawn Objection(s) and/or Rejection(s)
The following rejection(s) are hereby withdrawn in view of applicant's amendments to the claims:
Claim(s) 1-8,10-20 under 35 U.S.C. 102(a)(1) as being anticipated by Smeenk II (2015 ChemBioChem 16:91-9 as cited in IDS; public availability date 2DEC2014);
Claim 16 under 35 U.S.C. 102(a)(1) as being anticipated by Houseman et al (2003 Langmuir 19:1522-31); and

The following rejection(s) are hereby withdrawn upon further consideration:
Claim(s) 1-8,10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smeenk et al (2012 Organic Letters 14:1194-7 as cited in IDS);
Claims 1-8,16-20 under 35 U.S.C. 112 first paragraph; and
Claim 20 under 35 U.S.C. 112 second paragraph concerning ““capable of binding to a target of interest”

Allowable Subject Matter
Claims 1-15,20,22 are allowed.

New Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al (2012 Tetrahedron Letters 53:3585-89).
Sato et al teach throughout the document and especially table 6 entries 5-7, preparation of the symmetric compounds 1,4-bis(1-iodovinyl)benzene and 1,3-bis(1-iodovinylbenzene. Each of said compounds has an aromatic moiety, two iodo leaving .

Claims 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by El-Gendy et al (1989 Egyptian J. Chem. 32:335-49).
El-Gendy et al teach throughout the document and especially compound VIIIc on p 339, a symmetric compound with two bromo leaving groups attached in beta (activated) methylene groups capable of participating in a thiolate nucleophilic substitution, two aldehydes capable or participating in an oxime ligation reaction and a free rotatable bond therebetween plus an aromatic moiety.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M GROSS/
Primary Examiner, Art Unit 1639